—Order, *323Supreme Court, New York County (Stuart Cohen, J.), entered on or about October 27, 1995, which granted the motions of defendants Rockman and Ahmuty to dismiss the complaint for failure to state a cause of action, unanimously affirmed, with costs.
The complaint, alleging legal malpractice against defendants-respondents Rockman and Ahmuty, did not contain statements sufficiently particular to give the court and respondents notice of the transactions intended to be proved and the material elements of the malpractice cause of action (CPLR 3013; see, Parker Chapin Flattau & Klimpl v Daelen Corp., 59 AD2d 375, 378-379; Fidler v Sullivan, 93 AD2d 964). No notice is given as to how either attorney’s alleged malpractice proximately caused plaintiff to sustain damages (see, Foley v D’Agostino, 21 AD2d 60, 63), and plaintiff has not stated the merits of her underlying claim (see, Katash v Richard Kranis, P. C., 229 AD2d 305). Leave to replead was properly denied because plaintiff did not submit a proposed new pleading supported by evidence that could properly be considered on a motion for summary judgment (Hickey v National League of Professional Baseball Clubs, 169 AD2d 685). Concur—Sullivan, J. P., Milonas, Rubin, Williams and Andrias, JJ.